Case: 16-13814   Date Filed: 08/10/2016   Page: 1 of 3


                                                                           [PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT

                             ________________________

                                   No. 16-13814-J
                             ________________________

IN RE: LESLIE PARKER,

                                                                            Petitioner.

                            __________________________

                  Application for Leave to File a Second or Successive
                             Motion to Vacate, Set Aside,
                       or Correct Sentence, 28 U.S.C. § 2255(h)
                            _________________________

Before WILLIAM PRYOR, ROSENBAUM, and JILL PRYOR, Circuit Judges.

B Y T H E P A N E L:

       Pursuant to 28 U.S.C. §§ 2255(h) and 2244(b)(3)(A), Leslie Parker filed a

request seeking an order authorizing the district court to consider a second or

successive motion to vacate, set aside, or correct his federal sentence, 28 U.S.C.

§ 2255. On July 7, 2016, this Court granted his request. Subsequently, however,

one member of the panel learned of a conflict requiring recusal. As a result, we

must vacate and decide anew Parker’s request to file a successive § 2255 motion in

district court.
               Case: 16-13814     Date Filed: 08/10/2016     Page: 2 of 3


      In the intervening time between the July 7 order and now, we issued In re

Baptiste, No. 16-13959 (11th Cir. July 13, 2016). Under In re Baptiste, a later

request of a prisoner who has previously filed a request for authorization to file a

second or successive petition based on the same claim, must be dismissed.

Because Parker has already filed a request presenting a claim based on Johnson v.

United States, 576 U.S. __, 135 S. Ct. 2551 (2015), we must dismiss his current

request, regardless of its merit, since it raises the same claim as his first request.

      APPLICATION DISMISSED.




                                            2
              Case: 16-13814    Date Filed: 08/10/2016   Page: 3 of 3


ROSENBAUM, Circuit Judge, with whom JILL PRYOR, Circuit Judge joins,

concurring:

      I agree that In re Baptiste, No. 16-13959, __ F.3d __, 2016 WL 3752118

(11th Cir. July 13, 2016), requires us to dismiss Leslie Parker’s request for

authorization to file a second or successive habeas petition. I write separately

because I continue to believe that Baptiste’s interpretation of 28 U.S.C. §

2244(b)(1) to prohibit us from considering a successive request for authorization to

file a second or successive habeas petition where a prior request for authorization

raising the same claim was denied, is incorrect as a matter of law. See In re Jones,

No. 16-14053, ___ F.3d ___, 2016 WL 4011143 (11th Cir. July 27, 2016). Section

2244(b)(1) simply contains no such limitation. See id. As for § 2244(b)(3)(E), it

likewise says nothing about successive requests for authorization. And, where we

know that, as a matter of law, we have incorrectly denied a prior request for

authorization under the abbreviated 30-day gatekeeping procedure required by

AEDPA, we should be able to correct our error and provide the petitioner with a

real opportunity to have his case considered on the merits. Anything less flirts

with violating the Suspension Clause.




                                         3